Citation Nr: 1131741	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  05-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an increased evaluation for right hammer toes, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left hammer toes, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 20 percent for DM, Type II.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, and a July 2006 rating decision of the VA Regional Office (RO) in Boston, Massachusetts.  The Boston RO currently has jurisdiction.

The July 2006 rating decision granted service connection for DM, Type II and assigned a 20 percent disability evaluation, effective February 28, 2006.  The January 2004 rating decision addressed all the other issues on appeal.

The Veteran testified before the undersigned at a December 2007 hearing at the RO (Travel Board hearing).  The hearing transcript is of record.  

In November 2010, the Board issued a decision and remand.  The Board also pointed out that there was a medical opinion that erectile dysfunction and onychomycosis were related to the service connected diabetes mellitus, but that the Veteran had not submitted claims for service connection.  

In April 2011, the appeals management center (AMC) issued a supplemental statement of the case in which it denied entitlement to service connection for an eye disorder secondary to diabetes mellitus, type II.  The Veteran was not informed of his appeal rights with regard to this decision, but his representative discussed the issue in brief to the Board dated in July 2011.  The representative's statement cannot be construed as a notice of disagreement, because it was submitted to the Board rather than the entity that entered the decision.  38 U.S.C.A. § 7105(b)(1) (West 2002).

The issue of entitlement to a higher initial rating for DM is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability is not etiologically related to service or service-connected disability.

2.  The Veteran's right hammer toes disability is manifested symptoms that most nearly approximate a moderately severe foot disability.

3.  The Veteran's left hammer toes disability is manifested by symptoms that most nearly approximate a severe foot disability.

4.  Actual loss of use of either foot has not been demonstrated.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by active military service and is not proximately due to or the result of any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for a 20 percent disability rating, but not higher, for the Veteran's right hammer toes have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5282, 5284 (2010).

3.  The criteria for a 30 percent disability rating, but not higher, for the Veteran's left hammer toes have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5282, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In a September 2003 2005letter, the RO or AMC notified the Veteran of the evidence needed to substantiate his claims for service connection and increased ratings.  The letter also told the Veteran that he could substantiate the claims for increased ratings with evidence that the disabilities had worsened.  It satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability- rating and effective-date elements of the claims, in a March 2008 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

There was a timing deficiency in that the March 2008letter was sent after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in supplemental statements of the case issued in August 2009 and April 2011  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  The Veteran was also provided proper VA examinations in December 2010, to evaluate his low back disability, and in February 2011, to evaluate his bilateral foot disability, and there is no evidence that there has been a change in the Veteran's symptoms since the last examinations in December 2010 and February 2011.

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2010) impose, two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  

Effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions of 38 C.F.R. § 3.103(c)(2) do not apply to hearings before Board personnel.  Board hearings are instead governed by the provisions in 38 C.F.R. Part 20, subpart H.  76 Fed. Reg. 52,572 (Aug. 23, 2011) (to be codified at 38 C.F.R. §§ 3.103, 20.706).  

The Veteran's December 2007 hearing was; however, held prior to the effective date of the new regulations and therefore, Bryant may still be applicable to this claim.  At the Veteran's Travel Board hearing, the undersigned identified the issues, asked about relevant treatment to determine whether all records had been obtained and sought information as to the current severity of the disabilities in order to determine whether new examinations were needed.  The undersigned thereby sought to discover whether there was evidence that the Veteran should be asked to submit.  The Board remanded the case, in part to obtain records identified at the hearing.  The duties imposed by Bryant were thereby met.

The Board remanded the claim to obtain an opinion on the etiology of the Veteran's low back disability and an opinion on the nature of the Veteran's right and left foot disabilities.  The requested opinions were submitted in December 2010, January 2011 and February 2011.  Therefore, the Board finds that with regard to the issues being decided below, the remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records show that in October 1972, the Veteran was referred from orthopedic surgery to psychiatry after reporting that he had fallen down a stairwell, but not been injured, and that he had fallen from a rack four feet high, but that he was "okay."  He complained of pain on the right side of his sternum, down the left arm.  The psychiatrist's impression was "hysterical conversion reaction."  There is no other evidence in the service treatment records of a low back injury or disability and there was no low back disability noted at the time of the Veteran's discharge.

The medical evidence of record does not show that the Veteran sought treatment for a back disability until many years after service.

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a low back disability, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Veteran testified that he has had a continuity of back symptomatology since an injury in service and has reported a similar history on other occasions in recent years.  In this regard, the Veteran told the January 2011 VA examiner that his back had bothered him ever since he slipped going down stairs and hit his back, while carrying heavy mail in service.  

The Veteran is competent to report his injury and symptoms in service and thereafter.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A Veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is also competent to report an in-service back injury and a continuity of symptoms.  His reports, however, must be weighed against the contemporaneous record, including his own statements.

As noted above, the Veteran reported in service that he fell down a stairwell and that he fell from a rack that was four feet high, but he did not complain of back pain at that time.  Instead, he reported that he was okay and that he had not been injured and later complained of pain in the sternum and down the left arm.

The contemporaneous post-service evidence of record shows that the Veteran has predominantly reported that his low back disability developed after service as a result of his bilateral foot disability, not as a result of an injury or disease in service.  In this regard, during an October 2003 VA examination, the Veteran indicated that he had pain in his feet during active duty, which had expanded at the time of the examination to include pain in his leg and lower back as well.  In his June 2005 VA Form 9, he reported that his low back problems were a direct result of his bilateral foot disability. 

Moreover, the Veteran's statements regarding the onset of his current low back disability are inconsistent.  For example, during a May 2009 VA examination for his low back pain, the Veteran reported that he did not begin to experience low back symptoms, such as back stiffness, until approximately 2001, more than twenty years after his discharge from active duty.  It is also significant that the Veteran first reported a continuity of low back pain years after service, and only in connection with the claim for VA compensation.  Therefore, the Board finds that the Veteran's reports of the onset of his low back disability are not credible.

The medical evidence of record does not link any current diagnosis to the Veteran's military service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such a disability in service, and the Veteran's reported history regarding the onset of the disability has been found not credible.  As such, there is no injury, disease, or event to which a current disability could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). 

The December 2010 VA examiner reviewed the claims file and medical history and performed a physical examination.  He noted that although the Veteran reported that he fell down a flight of stairs and struck his back in service; there was no evidence of significant treatment or complaints specific to his low back over the ensuring thirty years.  Instead, it was only for the previous seven years that any attention had been paid to his back.  He also noted that the Veteran's symptoms were atypical and his symptoms and X-ray findings were not suggestive of a direct injury to the back.  Accordingly, he concluded that he was unable to connect the Veteran's current back condition to his in-service injury.  

In a January 2011 addendum, issued after the Veteran's claims file had been obtained and reviewed, the same VA examiner noted that service treatment records showed that the Veteran had reported falling down a stairwell and a four foot high rack in October 1972, but without sustaining any injuries.  He also noted that there was no other mention of a low back problem in his file.  The examiner concluded that after examining the Veteran's file, he was unable to connect the Veteran's current low back condition with the injury he sustained onboard ship.  He opined that it was less likely as not that the Veteran's current lumbar spine condition is the result of a disease or injury in service.; is less likely as not the proximate result of a service-connected disease or injury; and is less likely as not aggravated by a service-connected disease or disability.

The Veteran also contends that his current low back disability is a result of his service-connected bilateral hammer toes.  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non service-connected disability by a service- connected disability is also compensable under 38 C.F.R. § 3.310(b).

Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service- connected disability.  See Wallin v. West, 11 Vet. App. 509, 512- 514 (1998).

The VA examiner who issued the January 2011 addendum did not give a rationale for his opinion that the Veteran's current low back disability were less likely than not the proximate result of a service-connected disease or injury or aggravated by a service-connected disease or disability.  Therefore, the opinion is of no probative value.  

However, there is no competent evidence that contradicts the VA examiner's opinion.  The Veteran has opined that there might be such a relationship, but he lacks the necessary medical expertise to provide a competent opinion as to the specific causes of his current low back disability.  There is no other evidence of record which supports the Veteran's contentions related to the cause of his low back disability.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  Such a disorder did not manifest during service or for many years thereafter and has not been shown to be causally or etiologically to an event, disease, or injury in service or to be caused or aggravated by a service-connected disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a low back disability is not warranted.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

Diagnostic Code 5282 provides ratings based on hammer toes.  Hammer toe of a single toe is rated noncompensably (0 percent) disabling.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a.

A moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Analysis

In a September 1998 rating decision, the RO granted service connection for hammer toes of the right foot and left foot.  Separate ten percent evaluations were assigned for each foot, effective March 30, 1998.  

In July 2003, the Veteran filed a claim for an increased rating for his bilateral foot disability, indicating that his toes and feet had gotten worse, and were affecting his legs and lower back.  He also reported that he experienced constant pain in his feet, that it had become very hard for him to walk and stand for prolonged periods of time, and that he was unable to wear any kind of boot in the winter.  The Veteran also claimed that he had been forced to leave his job, which he had held for fifteen years, because he was no longer able to perform.  

The Veteran was afforded a VA examination in October 2003 in response to his claim.  At that time, the Veteran reported pain, weakness and fatigue at rest, and pain, weakness, swelling and fatigue while standing or walking.  He also reported that the pain in his feet made walking very difficult and that he had lost three years of work due to his bilateral foot condition.  

On physical examination, there was tenderness and painful motion in the right and left foot.  Pes planus was not present.  Hammer toes were present on toes 2, 3, 4 and 5 on the right and left.  The examiner also noted that the Veteran had limitations with standing and walking, but that he did not require any type of support with his shoes.  Weight-bearing X-rays of the left foot were normal, but weight-bearing X-rays of the right foot were abnormal, showing evidence of old surgical intervention and subsequent heterotopic bone formation and minimal degenerative changes.

The examiner continued the established diagnosis of left and right foot hammer toes and noted that the Veteran's daily activities were limited due in part to the pain in his feet.

In a January 2004 rating decision, the RO continued the 10 percent ratings for hammer toes of the left and right foot.

During his December 2007 Board hearing, the Veteran reported that his bilateral hammer toes had progressively worsened during the previous year.  Specifically, he indicated that his hammer toes were causing him to lose his balance and that they had begun to curl up on him.  He also noted that he was no longer able to bend his toes as a result of the pain he was experiencing.

In accordance with the Board's January 2008 remand, the Veteran was afforded another VA examination for his feet in March 2009.  He complained of pain while standing and walking, and redness, stiffness, fatigue, weakness and lack of endurance in the toes of the left foot.  He denied any heat.  He also reported that shoes or boots caused problems and he had to wear sneakers to help.  For the right foot, he complained of pain while standing and walking, swelling at rest, and redness, stiffness, weakness and lack of endurance in the 1st and 3rd toes.  He also reported that the swelling in his right foot was not as bad as the left foot.  He denied any heat.  The Veteran reported that he was only able to stand for 15-30 minutes, that he was unable to walk for more than a few yards, and that he used orthotic inserts for his flat feet, with fair results.

On physical examination of the left foot, there was no evidence of swelling, instability or weakness.  There was evidence of painful motion of the toes and tenderness.  The examiner also noted that all lesser toes of the left foot were contracted with change in skin over the proximal interphalangeal (PIP) joints, consistent with friction to skin caused by shoe gear, and that the PIP joint of the 3rd toe was particularly tender and bulbous.  He also noted that the Veteran had scars over the metatarsals on the left foot.

On physical examination of the right foot, there was no evidence of painful motion, swelling, tenderness, instability or weakness.  The examiner also noted that contractures of the lesser digits 2, 3, 4 and 5 were not tender on the right side.

X-rays of the feet showed flattening of the arches bilaterally.  There was also mild narrowing of the tibiotalar joint bilaterally, particularly on the right, with mild hallux valgus deformity at the first metacarpophalangeal (MP) joints laterally as well as at digits two through four on the left.  There was no recent fracture or dislocation, and spurring was again noted at the posterior os calcis bilaterally.

The examiner diagnosed bilateral hammer toes, and noted that the disability had a moderate effect on his ability to drive, a mild effect on the Veteran's ability to complete chores, dress and groom himself, and prevented him from exercising, playing sports and participating in any recreation.  The Veteran also reported that he was unemployed and had been for two to five years, and that his unemployment was due to disabilities of his shoulders and hands.

In accordance with the Board's November 2010 remand, the Veteran was afforded his most recent VA examination for his feet in February 2011.  The Veteran complained of sharp pains around the ankles, feet and toes, which made them give way.  In addition to pain, he also complained of weakness, loss of motion, fatigability and incoordination, with pain being the major contributing factor.  

He reported that he had utilized a cane for the previous ten years and that he wore over the counter and custom-made insoles.  He denied the use of a walker, crutches or wheelchairs.  With regards to activities of daily living, the Veteran reported that he was unable to perform housework or yard work and that he was limited in his ability to groom himself as a result of being unable to stand for prolonged periods of time.  He also reported that he was unable to exercise, walk for prolonged periods of time or stand for extended periods of time.  

He also reported that his job performance was negatively affected by his bilateral foot disability, in that he had difficulty getting to meetings, walking around or sitting for prolonged periods of time as a result of his bilateral foot pain.  According to the Veteran, once he was diagnosed with diabetes, his foot symptoms escalated and he was unable to perform his job requirements.

On physical examination, there was significant pain and limited range of motion of the ankles and toe joints due to pain.  Much of the testing was not able to be completed due to the Veteran's complaints of pain.  The examiner noted that the Veteran had an antalgic gait while wearing shoe gear, but he was unable to fully assess this area due to the Veteran's pain and incoordination.  

Bilateral foot X-rays showed bony alignment and mineralization were preserved.  There was presumed to be a postsurgical deformity from a prior bunionectomy of the distal left first metatarsal, mild degenerative changes involving the first MTP joint spaces bilaterally, bilateral pes planus, and mild bilateral posterior calcaneal spurring.  There were also mild degenerative changes about the right tibiotalar joint space.  The impression was presumed postsurgical deformity of the distal left first metatarsal and bilateral pes planus and posterior calcaneal spurring.  

The examiner diagnosed moderately severe painful hammertoe deformity of the right foot and a severely painful hammertoe deformity of the left foot.  The examiner also opined that there was a moderate amount of additional disability associated with the Veteran's service-connected hammertoes, secondary to functional loss as a result of pain, weakened movement, excess fatigability and incoordination of the feet.  This opinion was based upon the physical examination, which demonstrated pain with palpation and range of motion of the involved joints.

On physical examination, there have been findings of significant pain, tenderness and painful motion of the right and left feet.  The Veteran has reported pain, weakness, swelling at rest, fatigue, loss of balance, giving way, redness, stiffness, lack of endurance, incoordination and limitations on walking and standing.  He also reported that he has required the use of a cane and orthotic inserts.  Furthermore, the February 2011 VA examiner diagnosed a moderately severe hammertoe deformity of the right foot and a severe hammertoe deformity of the left foot, and noted that there was a moderate amount of additional disability associated with the Veteran's service-connected hammertoes, secondary to functional loss as a result of pain, weakened movement, excess fatigability and incoordination of the feet.  The Board finds that this evidence supports a conclusion that the Veteran has moderately severe residuals of his right foot disability and severe residuals of his left foot disability.

The Veteran is competent to report the symptoms of his disabilities, and there is no contradictory evidence of record which would support a finding that the Veteran's reports are not credible.  Accordingly, a 20 percent rating for the right foot is warranted and a 30 percent rating for the left foot is warranted under the criteria of Diagnostic Code 5284.

Although the February 2011 examiner diagnosed a severe hammertoe deformity of the left foot, he noted that the Veteran's right foot hammertoe deformity was only moderately severe.  Furthermore, there is no other evidence of record showing that the symptoms of the Veteran's right foot disability approximate the criteria for a severe foot disability.  

In this regard, on VA examination in March 2009, the Veteran reported more severe symptoms for his left foot and the findings on physical examination were more severe for the left foot.  For example, there was no evidence of painful motion, swelling, tenderness, instability or weakness.  The examiner also noted that contractures of the lesser digits 2, 3, 4 and 5 were not tender on the right side.  Furthermore, as already noted, the findings on examination in February 2011 were also more severe for the left foot.  Accordingly, a higher rating of 30 percent for the Veteran's right foot is not warranted under Diagnostic Code 5284.  

The Board also finds that separate ten percent ratings are warranted for the left and right foot under Diagnostic Code 5282 because the Veteran has been shown to have hammer toes of all lesser toes of the left and right foot.  See October 2003 VA examination report.

The Board finds that the Veteran is not entitled to a higher rating of 40 percent for the right or left foot under DC 5284, for actual loss of use of the foot because the Veteran has not reported and the evidence does not show that he has actual loss of use of the left or right foot.  He has been able to stand and walk during all evaluations during the course of this appeal.  Cf. 38 C.F.R. § 4.63 (2010) (providing that for purposes of special monthly compensation, loss of use of the foot exists when there is no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance).

A higher or separate rating is also not warranted under Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, or 5283, respectively, because there is no evidence of weak foot, claw foot, hallux rigidus or malunion or nonunion of the tarsal or metatarsal bones.  Although there was X-ray evidence of hallux valgus on examination in March 2009, and X-rays in February 2011 showed what was noted to be presumed postsurgical deformity from a prior bunionectomy of the distal left first metatarsal; there is no evidence showing that the surgery involved resection of the metatarsal head.  

Furthermore, the Veteran has not been found to have Morton's disease or metatarsalgia.  The Board also notes that although the Veteran was diagnosed with bilateral pes planus in February 2011, there was no evidence of the weight bearing line being over or medial to the great toe, or bowing of the tendo achillis.  Accordingly, a separate 10 percent rating is not warranted under Diagnostic Code 5276.

The Board notes further that although the Veteran has been noted on examination to have scars over the metatarsals on the left foot, as the scars have not been shown during the period on appeal to be unstable or painful; deep and covering an area of at least 6 square inches, but less than 12 square inches; or superficial and covering an area of 144 square inches or greater; a separate rating under Diagnostic Codes 7800-7805 is also not warranted.  The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id. The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his attorney to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

Resolving reasonable doubt in the Veteran's favor, a rating of 30 percent for the left foot and 20 percent for the right foot is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's bilateral foot disability, as discussed above, is manifested by symptomatology contemplated by the rating criteria, including pain and tenderness with associated functional impairment, as described above.  38 C.F.R. § 4.10, 4.71a, Diagnostic Code 5284.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  Hence, referral for consideration of extraschedular ratings is not warranted.


ORDER

Service connection for a low back disability is denied.

An increased rating of 20 percent is granted for right hammer toes.

An increased rating of 30 percent is granted for left hammer toes.


REMAND

In its November 2010 remand, the Board sought clarification from the examiner who provided the March 2009 DM examination.  The Board instructed that the examiner should review the claims folder and provide an opinion as to whether restriction of activities due to DM was medically indicated.  This opinion has not been obtained.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

During VA examination in October 2003, the Veteran reported that he had lost three years of work due to his bilateral foot condition.  During his most recent VA examination in February 2011, he reported that he was not currently employed.  He had worked as an administrator for the city, but his job performance was negatively affected by his bilateral foot disability, in that he had difficulty getting to meetings, walking around or sitting for prolonged periods of time as a result of his bilateral foot pain.  According to the Veteran, once he was diagnosed as having diabetes, his foot symptoms escalated and he had been unable to perform his job.

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  This opinion has not yet been obtained.

The Veteran does not currently meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  A TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), but the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board previously referred the issue of entitlement to service connection for shoulder disabilities, hand disabilities and balance problems to the agency of original jurisdiction (AOJ) for initial adjudication.  These claims have not been adjudicated since the previous referral.  The claims for service connection are inextricably intertwined with the claim for TDIU.  Hence they must be adjudicated prior to determining the Veteran's eligibility for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issues of entitlement to service connection for shoulder disabilities, hand disabilities and balance problems.  These issues will be further considered by the Board only if proper appeals are perfected.

2.  The Veteran should be provided an examination to determine whether his service connected disabilities (currently bilateral hammer toes, fungal infection of each foot and peripheral neuropathy of each lower extremity) preclude gainful employment for which his education and occupational experience would otherwise qualify him.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the Veteran's service connected disabilities do not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be able to perform.

2.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU in accordance with 38 C.F.R. § 4.16(b) (2010). 

3.  The examiner who provided the March 2009 DM examination should review the claims folder and provide an opinion as to whether restriction of activities due to DM is medically indicated.  

If the examiner who conducted the March 2009 DM examination is unavailable, the Veteran should be afforded a new examination in order to obtain the necessary opinion.

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Issue a SOC on the issue of entitlement to service connection for an eye disorder, secondary to DM, Type II, decided in the April 2011 SSOC.  The issue should be certified to the Board only if a timely substantive appeal is received.

5.  The agency of original jurisdiction (AOJ) should review the examination report to insure that it contains the opinions and rationales sought in this remand.

6.  If any of the benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


